James R. Cooper, Judge, dissenting. Although I have joined in Judge Mayfield’s dissenting opinion, I feel constrained to emphasize that today’s action is even more strange when we remember that this Court, on January 16, 1985, granted the appellees’ alternative motion to supplement the record with the transcript of the hearing on damages. Thus, by virtue of the motion filed by the appellee, we have before us all that has transpired before the trial court in this case, and those matters are before us, at least partially, because we initially chose not to dismiss this case, but to get the entire record here. It seems to me that we are being overly technical, if not clearly wrong, when we dismiss an appeal for the appellant’s failure to bring up a complete record when the entire record is here before us by virtue of our own order. Perhaps we should have granted the motion to dismiss when it was first before us, but I doubt it. In any event, to now dismiss this appeal, I think, is wrong.